UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                            Submitted September 25, 2006*
                             Decided September 26, 2006

                                       Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05-4081

JAN CRAMER,                                Appeal from the United States District
     Plaintiff-Appellant,                  Court for the Western District of Wisconsin.

      v.                                   No. 05-C-311-S

JAMES SCHROEDER, et al.,                   John C. Shabaz,
    Defendants-Appellees.                  Judge.


                                     O R D ER

       In this action under 42 U.S.C. § 1983, federal inmate Jan Cramer claimed
that a deputy United States marshal, several jail guards, and medical staff working
for a private contractor failed to promptly diagnose and treat his leukemia while he
was housed in a county jail awaiting sentencing in federal court. At initial
screening, see 28 U.S.C. § 1915A(a), the district court allowed Cramer to proceed
against the deputy marshal, three guards, and three nurses. The court later
granted summary judgment for the deputy and guards but dismissed the complaint

      *
         After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. Fed. R. App. P. 34(a)(2).
No. 05-4081                                                                  Page 2

without prejudice as to the nurses because Cramer never served them with process.
We affirm the judgment.

       Deputy Marshal Kirchenwitz and jailers Buzick, Schroeder, and Sims are the
four defendants who were dismissed at summary judgment; we recount the facts
relevant to them in the light most favorable to Cramer. See Alexander v. City of
South Bend, 433 F.3d 550, 552 (7th Cir. 2006). From March 12 through June 4,
2002, Cramer was confined at the Dane County Jail in Madison, Wisconsin,
pursuant to an agreement between the United States Marshals Service and the
county sheriff. In early April he began experiencing dizziness, headaches, and
blurred vision, and at some later point he also experienced rectal bleeding. Cramer
was evaluated by jail medical personnel, who, among other things, scheduled him to
see an ophthalmologist on April 23. That appointment, however, was rescheduled
for April 30 because Cramer was due in federal court that day. When Kirchenwitz
transported him from the jail to court on April 23, Cramer complained that he had a
bad headache and thought he was going blind. Four days later, on April 27, Cramer
tendered a written request for medical attention for his vision problems to Buzick,
who delivered the request to the nursing staff. Later that same day Cramer also
told Schroeder that he was having difficulty seeing and had a headache, and
Schroeder likewise contacted a nurse. Finally, just before midnight on April 29,
Cramer informed Sims that he felt faint and nauseous, and Sims too summoned a
nurse. Cramer saw the ophthalmologist the next day. That visit, according to
Cramer, prompted more tests and the discovery of leukemia. Cramer, who waited
to sue until May 2005, does not say whether his condition was treated successfully.

       On appeal Cramer makes four arguments. First he contends that the district
court should have compelled the jail guards to produce copies of both his written
requests for medical care and the grievances he later submitted complaining about
the treatment he received. Prior to summary judgment the court had directed the
guards to provide Cramer with copies of the documents, but they replied that no
additional records could be located. If Cramer was not satisfied with this answer,
he should have moved to continue the deadline for responding to the motions for
summary judgment and submitted an affidavit setting forth, in detail, the missing
discovery and the information it would have provided. See Fed. R. Civ. P. 56(f);
Deere & Co. v. Ohio Gear, No. 05-1990, 2006 WL 2473421, at *4 (7th Cir. Aug. 29,
2006). Instead he waited until two months after judgment was entered before
moving to compel production. By then it was too late.

        Cramer next argues that the district court erred in granting the motions for
summary judgment without waiting for his responses in opposition. When the court
initially ruled, it thought Cramer had missed the deadline for responding, but in
fact Cramer’s submissions had been timely mailed and were still in transit. The
court, however, reconsidered its decision after those documents were received, and
No. 05-4081                                                                         Page 3

thus the precipitate ruling could not have harmed Cramer. See English v. Cowell,
10 F.3d 434, 438 (7th Cir. 1993) (“The harmless error doctrine saves premature
rulings when the district court is found to have entertained the non-movants’
arguments on a prior or subsequent motion, such as a motion to reconsider.”).

        Cramer further asserts that the district court’s ruling at summary judgment
was erroneous, but this contention is frivolous. Prison officials violate the Eighth
Amendment only when they knowingly disregard an objectively serious risk to an
inmate’s health, Farmer v. Brennan, 511 U.S. 825, 848 (1994); Greeno v. Daley, 414
F.3d 645, 652-53 (7th Cir. 2005), and guards who relay an inmate’s complaints to
medical staff are generally entitled to rely on the treatment decisions made by
medical professionals. See Johnson v. Doughty, 433 F.3d 1001, 1010-11 (7th Cir.
2006); Greeno, 414 F.3d at 656; see also Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir.
2004) (“[A]bsent a reason to believe (or actual knowledge) that prison doctors or
their assistants are mistreating (or not treating) a prisoner, a non-medical prison
official . . . will not be chargeable with . . . deliberate indifference.”). In this case,
even assuming that Cramer has accurately represented the nature of his illness,
there was no reason for Deputy Marshal Kirchenwitz or the three jail guards to
have recognized the seriousness of his condition. Kirchenwitz, as far as this record
reveals, was sent to the jail only because Cramer needed transportation to a
scheduled appearance in federal court, and the three guards all communicated
Cramer’s complaints to nurses at the jail. Nothing in the record suggests that any
of the four were deliberately indifferent to Cramer’s condition.

       Finally, Cramer argues that the district court erred in dismissing the three
unserved nurses without giving advance notice of the impending action. See Fed. R.
Civ. Proc. 4(m). We have held, however, that a lack of notice will not compel
reversal unless the plaintiff was prejudiced. Blaney v. West, 209 F.3d 1027, 1032
(7th Cir. 2000). Cramer moved for reconsideration after judgment was entered and
specifically called the court’s attention to the lack of notice; the court denied
Cramer’s motion, but it did so after weighing his arguments that the suit should
proceed against the nurses. Thus, the initial lack of notice could not have
prejudiced Cramer. See id. at 1031-32 (holding that plaintiff was not prejudiced by
premature dismissal of unserved defendants where he bypassed opportunity to
move for reconsideration under Fed. R. Civ. P. 59(e) and omitted lack-of-notice
argument from later motion to vacate under Fed. R. Civ. P. 60(b)). Moreover, as the
district court recognized, the statute of limitations for § 1983 actions in Wisconsin is
six years, see Wis. Stat. § 893.53; Gray v. Lacke, 885 F.2d 399, 409 (7th Cir. 1989),
so the dismissal of the nurses was not tantamount to a dismissal with prejudice.

                                                                             AFFIRMED.